Title: Lewis Nicola to Virginia Delegates, 22 June 1781
From: Nicola, Lewis
To: Virginia Delegates

 

Gentlemen
Barracks 22d. June 1781
The liberty I take will, I am persuaded, be pardoned when you find the opportunity it gives you of exercising your humanity in favour of a very worthy & deserving officer reduced to great distress by means [of] an unfortunate wound by which he not only lost a limb but has been disabled from applying for & obtaining those means of subsistance the Honle. Congress have provided for him, & also such gratuities your State have granted to your line.
Capt. Cooper, who addresses the inclosed to you, has, as far as I have been informed, always merited the character of a brave & good officer, & I can, from my own knowledge, assure you he is a worthy & valuable man; but is now in a most dristressed situation, without a farthing of money or means of procuring any & reduced to one coat & that in rags, so much so that a few weeks will put it past hanging on tho no assistance the taylor could give it has been wanting[.] his distress would not have been so great could his brother officers have procured him any assistance but our own difficulties for want of regular pay & often rations have disabled us. The captains wound is so high up his thigh that a very short stump remains & an attempt he made to use a wooden leg has renewed the wound made by the amputation, this disables him from going to Virginia to prosecute his claims, did his finances permit him to undertake the journey.
I have the honour to assure you that I am with respect Gentlemen Your most obedt. Servt.
Lewis Nicola Col. Inv.
